Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a reply to the application filed on 08/30/2021, in which, claim(s) 1-16 are pending.

When making claim amendments, the applicant is encouraged to consider the references in their entireties, including those portions that have not been cited by the examiner and their equivalents as they may most broadly and appropriately apply to any particular anticipated claim amendments.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/05/2022 and 04/15/2022, has been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings filed on 09/14/2021 is/are accepted by The Examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-12 and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Calmon et al. (Pub. No.: US 2016/0154970 A1; hereinafter Calmon).
Regarding claims 1 and 9, Calmon discloses a method of securely communicating a plurality of data blocks, the method comprising:
receiving, using a first data channel, a first message that comprises an encryption of a first encoding of the plurality of data blocks (receiving the encrypted message via communication line 246, in which the data are encrypted [Calmon; ¶36-40, 50-60]);
receiving, using a second data channel, a second message that comprises an unencrypted second encoding of the plurality of data blocks (receiving the unencrypted message via communication line 244, in which the data are unencrypted [Calmon; ¶36-40, 50-60]);
decrypting the encryption of the first message to obtain the unencrypted first encoding of the plurality of data blocks (decrypting the encrypted message at decryption circuit 260 to get unencrypted data [Calmon; ¶36-40, 50-60]); and
recovering each message in the plurality of messages using the unencrypted first encoding and the unencrypted second encoding of the plurality of data blocks (the decoder circuit 270 code the encoded message of 244 and decrypted message of 262 to create the original data file [Calmon; ¶36-40, 50-60]).

Regarding claims 2 and 10, Calmon discloses wherein the first data channel and the second data channel comprise different transmission media (the 244 and 246 are different communication lines [Calmon; ¶36-40, 50-60]).

Regarding claims 3 and 11, Calmon discloses wherein the first data channel and the second data channel comprise different utilization times of a single transmission medium (each communication channel time are different as the function act upon the data are different [Calmon; ¶33, 36-40, 50-60, 62-63]).

Regarding claims 4 and 12, Calmon discloses wherein the encryption comprises a public-key encryption (the encryption/decryption using common key [Calmon; ¶36-40, 50-60]).

Regarding claims 6 and 14, Calmon discloses wherein recovering comprises decoding the unencrypted first and second encodings according to a linear network code (linear network code [Calmon; ¶31, 41]).

Regarding claims 7 and 15, Calmon discloses wherein decoding comprises decoding according to an individually secure code (linear code are secure in the decoding [Calmon; ¶31, 41]).

Regarding claims 8 and 16, Calmon discloses wherein receiving the first message or receiving the second message comprises correcting one or more errors (error correction (linear network code [Calmon; ¶28, 41, 44]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calmon et al. (Pub. No.: US 2016/0154970 A1; hereinafter Calmon) in view of Jacobs et al. (Pub. No.: US 2020/0235929 A1; hereinafter Jacobs).
Regarding claims 5 and 13, Calmon does not explicilty discloses wherein the encryption comprises a post-quantum encryption however, in a related and analogous art, Jacobs teaches this feature.
In particular, Jacobs teaches using post-quantum public key encryption in the cryptographic system [Jacobs; ¶94]. It would have been obvious before the effective filing date of the claimed invention to modify Calmon in view of Jacobs with the motivation to improve resistant to attacks by an adversary in possession of a quantum computer [Jacobs; ¶94].

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http:ljwww.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAO Q HO whose telephone number is (571)270-5998.  The examiner can normally be reached on 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAO Q HO/Primary Examiner, Art Unit 2432